Case 5:20-cv-01009-F Document 1-2 Filed 10/05/20 Page 1 of 7

EXHIBIT 2

 
x

Case 5:20-cv-01009-F Document 1-2 Filed 10/05/20 Page 2 of 7
CS 209.0- 3535

 

EU AuDREAS

* IN THE DISTRICT COURT OF OKLAHOMA COUNTY
STATE OF OKLAHOMA

FILED IN DISTRICT © oo

OKLAHOMA COU!>

 

Ry

Ra

SAMUEL SPIKELL, )
) } ane
Plaintiff, ) JUL 3 0 2028
3
v. Case No. ‘count che By Ne
MICHAEL BUTHION and ) 0
PASCAL BUTHION, )
) e
Defendant. } CJ = 2020 oe 4 5 4 b

PETITION

Plaintiff, Samuel Spikell (hereinafter Plaintiff), for his cause of action against Defendants,
Michael Buthion and Pascal Buthion (heteinafter Defendants), alleges and states as follows:

1, That Plaintiff, Samuel Spikell was a citizen and tesident of Washington D.C. at the
time of the incident hereinafter desctibed.

2. That Defendant, Michael Buthion was a citizen and resident of Canadian County,
State of Oklahoma at the time of the incident hereinafter described.

3. That Defendant, Pascal Buthion was a citizen and resident of Oklahoma County,
State of Oklahoma at the time of the incident hereinafter described.

4. The incident that gave rise to this lawsuit occutred in Oklahoma City, Oklahoma
County, State of Oklahoma.

5. This Court has subject matter jurisdiction and personal jurisdiction over the patties

to this action.

6, Venue is properly laid in this matter pursuant to 12 OS, § 134.

 
Case 5:20-cv-01009-F Document 1-2 Filed 10/05/20 Page 3 of 7

STATEMENT OF FACTS

7. That on ot about the 20° day of October 2019, Plaintiff, Samuel Spikell, was a guest
at a friend’s wedding at the Oklahoma City Golf & Country Club. Following the reception, Plaintiff,
along with other individuals, attended an afterparty at the Renaissance Waterford Oklahoma City
Hotel, located at 6300 Waterford Blvd., Oklahoma City, OK 73118.

8. Plaintiff was walking on the hotel grounds when all of a sudden, he was rushed from
behind by a group of men he did not know and was physically struck repeatedly by Defendants.

9, Following the attack, there were statements made that the attack was unprovoked
and unintended for Plaintiff, and that the attack was meant for another wedding guest, who also
shared the same name as Plaintiff.

10. The significant impact from assault injured Plaintiff and caused damages to Plainuff
for which medical treatment was required.

Ti. At all times, Plaintiff was acting in a reasonable, safe and prudent mannez.

COUNT ONE
(NEGLIGENCE)

12. Plaintiff hetcby incorporates paragraphs One (1) through Nine (9) as if fully restated
herein.

13. Plaintiff's injuries were due to Defendants’ negligence in mistaking him for another
person and attacking him unprovoked. Defendants’ sole negligence led to the incident which caused
bodily injury and harm to Plaintiff.

14. Plaintiff suffered personal injuries and damages as a result of Defendants’ negligence.

15. The conduct of Defendant was in reckless disregard for the rights and safety of

others, inclading but not limited to Plaintiff.

 
Case 5:20-cv-01009-F Document.1-2 Filed 10/05/20 Page 4 of 7

COUNT TWO
(ASSAULT)

16. Plaintiff incorporates paragraphs One (1) through Thirteen (13) as though set forth

in full hetein.

17, Plaintiff was minding his minding his own business when he was attacked by
Defendants.

18. Defendants acted with the intent of making harmful contact with Plaintiff.

19, Plaintiff was placed in apprehension of an immediate harmful contact by

Defendants’ conduct.
20. The assault on Pliantiff by Defendants caused Plaintiff to suffer severe physical and

emotional damages.

COUNTY THREE
(BATTERY)

21. Plaintiff incorporates paragraphs One (1) through Eighteen (18) as though set forth

in full herein.

22, Defendants, without Plaintiffs consent, acted with the intent of making a harmful

and offensive contact with Plaintiff and with the intent of putting Plamnff in imminent

apprehension of harmful and offensive conduct.

23. Defendants maliciously and intentionally struck Plaintiff without cause or
justification.
24, Plaintiff suffered serious physical injury, mental anguish, emotional stress, and

trauma as a result of Defendants’ conduct.

 

 
Case 5:20-cv-01009-F Document 1-2. Filed 10/05/20 Page 5 of 7

COUNTY FOUR
(INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

25. Plaintiff incorporates paragraphs One (1) through Twenty-two (22) as though set
forth in full herein.

26, The actions of Defendants in the setting in which they occurred were so extreme and
outrageous as to go beyond all possible bounds of decency and would be considered atrocious and
utterly intolerable in a civilized society.

27. Defendants intentionally and recklessly caused severe emotional distress to Plaintiff
beyond that which a reasonable person could expect to endure.

28. Plaintiff suffered injuries, loss and damages as a result of Defendants’ intentional

infliction of emotional distress.

DAMAGES
29, Plaintiff incorporates paragraphs One (1) through Twenty-six (26) as though set
forth in full herein.
30. Prior to this incident, Plaintiff was in good health with a normal life expectancy, but

as a direct and proximate result of Defendants’ actions Plaintiff has sustained damages for which
he is entitled to recover.
31. That Plaintiff was acting in a reasonable and prudent manner and did not cause or
contribute to the incident complained of herein in any way whatsoever.
32. Pursuant to the provisions of 12 OS. § 3226(B)(2), Plaintiff submits this preliminary
computation of damages sought in this lawsuit. As this is an action for injuries suffered by an adult,
Plaintiff advises that all damages recoverable by law ate sought, including those listed in OUJI 2d

4.1. Under item (IS), Plaintiff's medical bills incurred to date are approximately $25,000.00, which

 
Case 5:20-cv-01009-F Document 1-2 Filed 10/05/20 Page 6 of 7

amount is subject to incrcase. At this point, Plaintiff does not know the amount of future medical
expenses. These items are among the elements for the jury to consider in fixing the amount of
damages to award Plaintiff. Other than the amounts which Plaintiff has specifically identified, and
which ate capable of being ascertained to some degtec of certainty, Plaintiff is unable to guess or
speculate as to what amount of damages a jury might award. The elements for the jury to consider

include the following:

A, Plaintiff's physical pain and suffering, past and future;

B. Plaintiffs mental pain and suffering, past and future;

Cc. Plaintiff's age;

D. Plaintiff's physical condition immediately before and afters the accident;
EK. The nature and extent of Plaintiff's injuries;

F, Whether the injuries are permanent;

G. The physical impairment

H. The disfigurement,

I Loss of [earning/ time];

J. Impairment of earning capacity;

K. The reasonable expenses of the necessary medical care, treatment and

services, past and future.
33. The all damages and injuries suffered by Plaintiff were directly and proximately
caused by the negligent actions of Defendants.
PUNITIVE DAMAGES
34. Plaintiff incorporates paragraphs One (1) through Thirty-one (31) as though set
forth in full herein.
35, Defendants’ conduct described herein was reckless, intentional and with malice.

36. In addition to actual damages, Defendants are liable for punitive damages based on

their conduct.

 
Case 5:20-cv-01009-F Document 1-2 Filed 10/05/20 Page 7 of 7

WHEREFORE, Plaintiff, Samuel Spikell, prays for judgment against the Defendants, Michael
Buthion and Pascal Buthion, in a sutn in excess of the amount tequired for diversity jurisdiction

under 28 USC 1332 (currently $75,000.00) plus interest, casts, fees, punitive damages, and all such

other and further relief as to which Plaintiff may be entitled.

Respectfully submitted,

WARHAWEK LEGAL
Dpwaniarb

Laura Neal, OBA#31874

127 N.W. 10 St.

Oklahoma City, OK 73103
Telephone: (405) 397-1717
Facsimile: 405) 241-5222

E-mail: laura@iwarhawklegal. com

Autorney for Plaintiff

 

 

ATTORNEY LIEN CLAIMED

 
